Citation Nr: 0429918	
Decision Date: 11/05/04    Archive Date: 11/10/04	

DOCKET NO.  03-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
asbestosis. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1946 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The veteran initially 
requested a hearing but later withdrew that request in 
writing in October 2003.  Although the RO denied service 
connection for a right leg disability in the rating decision 
on appeal, based upon evidence that right leg paresthesia was 
likely secondary to a right inguinal hernia repair conducted 
during service, service connection for a right leg disability 
with a 20 percent evaluation was granted in May 2003.  The 
veteran subsequently withdrew any further appeal with regard 
to that issue.  The veteran's claim for an increased 
evaluation for asbestosis will be decided, but his claim for 
service connection for PTSD must be remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue decided has been requested or 
obtained.

2.  Although service connection for asbestosis has been 
granted based on clear X-ray findings of multiple calcified 
pleural plaques, pulmonary function studies by spirometry 
reveal that the veteran's lung volumes are essentially 
normal.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.97, Diagnostic Code 6833 (formerly 6801) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.  

A review of the claims folder reveals that, although the 
veteran's August 2000 claim preceded adoption of VCAA, the RO 
nonetheless forwarded the veteran notice that it would assist 
him in the development of his claim by collecting service 
medical records and medical records of his treatment with any 
VA medical center and requested that he identify all medical 
treatment where he may have been treated for the claimed 
disability.  Following adoption of VCAA, in February 2001, 
the RO notified the veteran of the passage of VCAA and of the 
evidence which was already on file and offered to assist him 
in the collection of any evidence he might reasonably 
identify by proper completion of medical release forms.  The 
veteran was also provided a VA examination with pulmonary 
function studies by spirometry in November 2000.  All of this 
development occurred prior to the issuance of the rating 
decision now on appeal in September 2001.  Subsequent to that 
rating decision, the RO collected all relevant records of the 
veteran's treatment with VA and with a US Navy medical 
center.  With respect to the claim now being decided, the 
evidence on file does not demonstrate nor does the veteran 
argue that there remains any additional relevant medical 
evidence which has not been collected for review.

The Board finds that the veteran has been informed of the 
evidence which he must present and the evidence which VA 
would collect on his behalf, and that the duties to assist 
and notify under VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

The veteran's service-connected asbestosis historically was 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6801, for 
bronchiectasis (by analogy in accordance with 38 C.F.R. 
§ 4.20).  Bronchiectasis with an intermittent productive 
cough with acute infection requiring a course of antibiotics 
at least twice per year, warranted a 10 percent evaluation.  
With incapacitating episodes of infection of two to four 
weeks of total duration per year for daily productive cough 
with sputum that is at times purulent or blood-tinged and 
that requires prolonged (lasting four to six weeks) 
antibiotics usage more than twice per year warranted a 
30 percent evaluation.  An incapacitating episode is defined 
as one that requires bed rest and treatment by a physician.  

Since October 7, 1996, asbestosis under 38 C.F.R. § 4.97, 
Diagnostic Code 6833, is evaluated by reference to the 
general rating formula for interstitial lung disease based 
upon pulmonary function studies by spirometry readings.  A 
10 percent evaluation for asbestosis requires a forced vital 
capacity (FVC) of 75- to 80-percent predicted, or; a 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of 66- to 80-percent 
predicted.  A 30 percent evaluation is warranted with an FVC 
of 65- to 74-percent predicted or DLCO (SB) of 56- to 65-
percent predicted.  

Analysis:  Historically, the veteran was granted service 
connection for asbestosis based on documented exposure during 
service in the US Navy by a decision issued by the Board in 
May 1992.  The RO subsequently assigned a noncompensable 
evaluation based on an absence of documented symptoms 
resulting from asbestosis, the veteran was notified and did 
not appeal.  In August 2000, the veteran requested an 
increased evaluation.  

In November 2000, the veteran was provided a VA examination 
at which time he reported that for the previous four years he 
had had increased symptoms of shortness of breath with 
exertion.  He had smoked cigarettes from 1949 to 1961.  He 
also reported occasional chest pain with inspiration.  His 
cough was usually nonproductive.  He had no hemoptysis.  
Examination of the lungs revealed fine rales at the right 
lower lung field and there were minimally decreased breath 
sounds but no wheeze or cough with forced inspiration.  There 
was no regular venous distention and no murmur, rub or 
gallop.  The diagnosis was asbestosis.  An associated 
pulmonary function study by spirometry, revealed a preinhaler 
FVC of 114 percent predicted and a post inhaler FVC of 108 
percent predicted.  DLCO was 130 percent predicted.  The 
interpretation of this pulmonary function study was that the 
veteran's lung volumes and DLCO "are normal."  

Review of the significant volume of outpatient treatment 
records reveals that routine chest X-rays continued to 
document that the veteran had multiple calcified pleural 
plaques consistent with previous asbestos exposure.  In 
January 2000, it was noted that there was no evidence of 
asbestosis but that there was evidence of dysthymic 
hypertension.  In December 2000, the veteran was seen for 
complaints of increasing dyspnea on exertion.  His records 
were reviewed and it was noted that such dyspnea could be 
related to underlying asbestosis but that this was unlikely 
with his excellent pulmonary function on spirometry.  Dyspnea 
and chest pain were more likely related to the veteran's 
severe bradycardia and hypertension.  Additionally, these 
outpatient treatment records document that the veteran had 
chronic allergic rhinitis and significant sleep apnea.  

A preponderance of the evidence on file is against the award 
of an increased (compensable) evaluation for asbestosis 
because there is an absence of competent clinical evidence 
demonstrating that the veteran has presently disabling 
symptoms attributable to his past asbestos exposure.  The 
pulmonary function studies by spirometry provided the veteran 
in response to his claim for increase were essentially 
normal.  Under the current schedular criteria for evaluating 
asbestosis by the general rating formula for interstitial 
lung disease, the veteran is not shown to have an FVC of 75- 
to 80-percent predicted or DLCO (SB) of 66- to 80-percent 
predicted for the next higher 10 percent evaluation.  

Multiple VA outpatient treatment records and consultations 
document the veteran's more recent complaints of dyspnea and 
chest pain, and these records clearly attribute these 
symptoms to heart disease and hypertension which are 
themselves unrelated to the veteran's asbestosis.  The 
veteran's respiratory function is also shown to be adversely 
affected by chronic allergic rhinitis and sleep apnea which 
are also not service-connected disabilities and not shown to 
be related to asbestosis.  

Although the veteran was never awarded a compensable 
evaluation in accordance with the earlier assigned analogous 
schedular criteria for bronchiectasis, during the pendency of 
this appeal, the clinical evidence does not demonstrate that 
the veteran had intermittent productive cough with acute 
infection requiring courses of antibiotics at least twice per 
year which were attributable to service-connected asbestosis 
sufficient for the next higher 10 percent evaluation.  In the 
absence of competent medical evidence demonstrating that the 
veteran has present disabling symptoms directly attributable 
to service-connected asbestosis, a compensable increased 
evaluation for that disability is not warranted.  



ORDER

Entitlement to an increased (compensable) evaluation for 
asbestosis is denied.




REMAND

The veteran's claim for service connection for PTSD has been 
denied by the RO for the stated basis that there is simply no 
medical diagnosis of PTSD at any time during or subsequent to 
service.  A review of the evidence on file confirms this 
fact.  In the veteran's June 2002 notice of disagreement, he 
requested that records of his treatment with the VA Medical 
Center in San Diego and with the San Diego Naval Hospital be 
collected for review.  It does appear that all such records 
were collected for review during the pendency of this appeal.  

In his January 2003 substantive appeal, however, the veteran 
specifically stated that he received a diagnosis of PTSD 
associated with his military service at the "VAMC La Jolla" 
and being treated at the "rehabilitation facility."  Later, 
in October 2003, in a statement waiving his earlier request 
for a hearing, the veteran requested that his case be 
forwarded to the Board for a decision "after you gather my 
treatment records from La Jolla concerning PTSD 2000-2001."  

The Board searched the available VA resources to determine 
whether there was a VA treatment facility in La Jolla, 
California, separate and apart from the VAMC in San Diego, 
California.  The Board could not determine whether there 
existed such facility, although various local outpatient 
clinics and Vet Centers are shown to exist in addition to the 
central VAMC in San Diego.  Additionally, it is unclear 
whether the veteran may have received some treatment with VA 
facilities for PTSD and/or some form of psychological 
counseling and that such records may be maintained separate 
and apart from other records which have been associated with 
the claims folder.

Although the VA treatment records on file do not contain any 
diagnosis of PTSD, the RO never responded to the veteran's 
statements in his substantive appeal and hearing waiver which 
specifically indicate that he did receive a diagnosis from 
some VA facility in "La Jolla."  In the absence of an 
affirmative response by the RO that a search for such records 
produced negative results, the Board has no alternative but 
to remand this issue to the RO to have this matter 
affirmatively resolved on the record.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take whatever action is 
necessary, including contacting the 
veteran, to determine whether the veteran 
has received any treatment and/or 
diagnosis for PTSD or some other acquired 
psychiatric disorder with any VA facility 
in the Southern California region 
(including a facility in La Jolla).  If 
any such additional records exist, they 
should be collected for review.  If such 
records exist, any additional indicated 
development, including the possible 
provision of a VA psychiatric 
examination, should be conducted, in the 
RO's discretion.  

2.  After completing the above 
development, the RO should again address 
the issue on appeal and if the decision 
is not to the veteran and 
representative's satisfaction, a 
supplemental statement of the case should 
be issued.  The veteran and 
representative must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



